 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                EASTERN DIVISION
11   DENNIS WAYNE HARDEMAN,                    )   Case No. 5:17-cv-02174-DMG (JDE)
                                               )
12                      Petitioner,            )
                                               )   ORDER ACCEPTING FINDINGS
13                       v.                    )
                                               )   AND RECOMMENDATION OF
14   J. SEXTON, Warden,                        )   UNITED STATES MAGISTRATE
                                               )   JUDGE
                                               )
15                      Respondent.            )
                                               )
16                                             )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files
19   herein, including the Petition [Doc. # 1], the Answer to the Petition filed by
20   Respondent [Doc. # 25], the Reply to the Answer filed by Petitioner [Doc. #
21   31], the Superseding Report and Recommendation and the documents
22   referenced therein [Doc. # 34, “SR&R”] of the United States Magistrate
23   Judge, and the Objections to the SR&R filed by Petitioner [Doc. # 42,
24   “Objections” or “Obj.”].
25          The Court has undertaken a de novo review of all of the SR&R to which
26   objections have been made. With respect to Objection No. 1 in particular,
27   Petitioner asserts that the SR&R “fail[ed] to acknowledge” Petitioner’s request
28   to take “judicial notice” of certain trial transcripts. Obj. at 2-5. The only
 1   examples cited by Petitioner of any portion of the trial transcript not
 2   “acknowledged” in the SR&R are “RT 283” and “RT 285,” identified as
 3   portions of the transcripts of the trial testimony of witness Alexander Long
 4   (“Long”) regarding the timing of the shooting for which Petitioner was
 5   convicted. Obj. at 4. Petitioner argues that in this portion of the transcript,
 6   Long testified that he arrived at the garage where the shooting took place at
 7   11:00 p.m. and the shooting started at 11:10 p.m. Id.
 8         Contrary to Petitioner’s argument, the SR&R noted the very argument
 9   raised by Petitioner on the timing issue, that is, that “Petitioner contends in his
10   Reply that Long testified he arrived at the garage at 11:00 p.m. and the
11   shooting occurred at 11:10 p.m.” SR&R at 6, n.1. The SR&R thereafter cited
12   the same portion of the trial transcript cited by Petitioner in Objection No. 1,
13   with the prefix “2” reflecting the volume, for the point that Long’s testimony
14   was “not entirely clear” on the timing issue, referencing testimony by Long
15   that: (a) the shooting “took place at ‘about 11:00 o’clock’”; (b) looked at his
16   phone at 11:10 p.m.; (c) he had told a detective that ‘it was 11:00 p.m. when he
17   looked at the phone.’” SR&R at 6, n.1 (citing, inter alia, 2 RT 283-85).
18   Petitioner cites no other portion of the transcript not considered by the
19   magistrate judge. Further, the SR&R reflects that the “state court record” was
20   “independently reviewed.” SR&R at 4.
21         As the only portions of the transcript cited by Petitioner were in fact
22   expressly acknowledged and considered by the magistrate judge, and as the
23   SR&R reflects that the state court record was independently reviewed,
24   Petitioner’s claim that relevant portions of the trial transcripts were not
25   considered is without merit.
26         Having engaged in a de novo review of those portions of the SR&R to
27   which objections have been made, the Court concurs with and accepts the
28   findings and recommendation of the Magistrate Judge.

                                              2
 1       IT IS THEREFORE ORDERED that:
 2          1. Petitioner’s request for an evidentiary hearing is denied; and
 3          2. Judgment be entered denying the Petition and dismissing this
 4             action with prejudice.
 5
 6   DATED: December 26, 2019
 7
 8                                            ______________________________
 9                                            DOLLY M. GEE
                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
